EXHIBIT 99.1 For information, contact: Steven S. Skalicky (212) 365-2040 Transatlantic Holdings, Inc. Elects Mr. Richard S. Press as Board Chairman Takes Additional Measures to Strengthen Corporate Governance New York, N.Y., July 27, 2009 - At a special meeting held on July 23, 2009, the Board of Directors of Transatlantic Holdings, Inc. (NYSE: TRH) elected Mr. Richard S. Press as its non-executive Chairman, following his tenure as TRHs lead independent director since October 2007. Mr. Press succeeds Mr. Robert F. Orlich, President and Chief Executive Officer of Transatlantic Holdings, Inc., who served as Chairman on an interim basis since July 1, 2008. Mr. Orlich will continue to serve as President and CEO and as a member of the Board. Commenting on Mr. Presss election, Mr. Orlich said, The entire Board is very pleased that Dick has agreed to expand his leadership role. The move is a natural extension for Dick, having served both as our lead independent director and chairman of the special committee formed in connection with our separation from AIG. We will continue to benefit from his broad skill set and guidance as Transatlantic moves forward. Mr. Press added, I am proud to be assuming the Chairmanship at an important juncture in Transatlantics history, as we work to strengthen our position in the global reinsurance community. I would like to thank Bob for his strong stewardship during one of the most challenging times in our industry and for our company. I look forward to continuing our work together along with the rest of our distinguished Board. Mr. Press is a retired senior executive of the Wellington Management Company LLP, where he was a Senior Vice President and Director of the Insurance Asset Management Group. He holds a BA degree in Economics from Brown University and an MBA degree, with a concentration in Finance, from Harvard Business School. In addition to separating the roles of Chairman and CEO, the Board also implemented certain other changes at the special meeting which are consistent with corporate governance best practices: Established independence within its committee structure following Transatlantics separation from AIG by electing current director, Mr. William J. Poutsiaka, as Chairman of the Nominating and Corporate Governance Committee, replacing Mr. Thomas R. Tizzio; and naming Mr. Tizzio Chairman of the Underwriting Committee, replacing Mr.
